Case: 15-50846      Document: 00514025500         Page: 1    Date Filed: 06/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50846                                    FILED
                                  Summary Calendar                               June 8, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

              Plaintiff–Appellee,

v.

AGUSTIN SERGIO DELEON GARZA, also known as Agustin S. Garza, also
known as Agustin Garza, also known as Agustin DeLeon Garza,

              Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-247-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Agustin Sergio DeLeon Garza appeals the within-guidelines life sentence
imposed following his conviction of seven counts related to kidnaping, ransom,
and money laundering.           He contends that his sentence is substantively
unreasonable because it is greater than needed to achieve the sentencing goals
of 18 U.S.C. § 3553(a).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50846    Document: 00514025500     Page: 2   Date Filed: 06/08/2017


                                 No. 15-50846

      Because DeLeon Garza did not raise a substantive reasonableness
objection in the district court, his arguments, as he concedes, are reviewed for
plain error only, based on this court’s precedent.        See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v.
Peltier, 505 F.3d 389, 391 (5th Cir. 2007). Nevertheless, DeLeon Garza argues
that plain error review should not apply to preserve the issue for further
review.   To establish plain error, he must show that the district court
committed a clear or obvious error that affected his substantial rights. See
Puckett v. United States, 556 U.S. 129, 135 (2009). Even if he does so, we will
correct the error only if it seriously affects the fairness, integrity, or public
reputation of the proceedings. Id.
      DeLeon Garza has not shown error, plain or otherwise, in connection
with his sentence. We presume that a within-guidelines sentence, such as
DeLeon Garza’s, is reasonable. See United States v. Jenkins, 712 F.3d 209, 214
(5th Cir. 2013). A defendant can rebut the presumption only if he shows that
the district court ignored an important sentencing factor, afforded substantial
weight to an irrelevant or inappropriate factor, or clearly erred in weighing the
factors. Id. DeLeon Garza’s arguments do not make this showing. Rather, he
has shown only a disagreement with the propriety of the sentence imposed,
which does not suffice to show substantive unreasonableness. See United
States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment of the district
court is AFFIRMED.




                                       2